Title: John Glendy to Thomas Jefferson, 28 September 1815
From: Glendy, John
To: Jefferson, Thomas


          
            Beloved Sir
             Charlottesville Septr 28th 1815.
          
          I bitterly regret your absence from home, as I promised myself on leaving Baltimore a cordial interview with you at Monticello; perhaps, the last oppertunity with which I could hope to be favored by Heaven, whether the thread of my existence may be spun out to a lengthened period, or snapped in a few revolving  Moons.
          Yesterday, I dined at the peaceful and hospitable board, of President Madison—Great and Just cause cause has he, to congratulate his Country, and felicitate himself on its Glory and prosperity—The secretary of State and his family connexions were there, on their way to the seat of Government.
          Monroe! what moral worth, primitive simplicity, profound intelligence, and undeviating patriotism, center and shine, in that upright, downright Republican?
          I am on my way to Staunton, and purpose returning to Baltimore by the way of  Charlottesville—were I to Occupy the bench in the Court-House of this town, as an itinerant preacher on sunday week, the 8th day of Octr next, pray, could I have the honor of your sitting under my ministry on the Occasion?
          If you could promise me a Congregation on that day (and that the stated pastor would not be jealous) I would pledge myself to deliver a discourse at that period. At all events, I will hazard the appointment; and Deo volente, you may rely on my attendance.
          
            With grateful affection, and devout wishes, for your temporal and eternal  felicity, believe me Beloved Sir, faithfully your’s
            John Glendy
          
        